Citation Nr: 0105793	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for disability 
manifested by blood in the urine.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for disability related 
to asbestos exposure.

6.  Entitlement to an increased (compensable) initial 
evaluation for residuals of cholecystectomy. 

7.  Entitlement to an increased (compensable) initial rating 
evaluation for patellofemoral syndrome of the right knee.

8.  Entitlement to an increased (compensable) initial rating 
for patellofemoral syndrome of the left knee.

9.  Entitlement to an increased (compensable) initial rating 
for carpal tunnel syndrome of the right wrist.

10.  Entitlement to a compensable evaluation based on 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran apparently had active service from June 1975 to 
June 1981 and from June 1984 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The June 1999 RO decision also denied service connection for 
hemorrhoids.  The veteran perfected an appeal of the issue of 
service connection for hemorrhoids.  A December 1999 RO 
decision granted service connection for hemorrhoids.  
Therefore, the issue of entitlement to service connection for 
hemorrhoids is moot and will not be considered by the Board. 

In the veteran's November 1999 substantive appeal, he 
indicates a belief that a compensable evaluation should be 
assigned for rhinitis.  The record does not indicate that the 
veteran had previously filed a claim of entitlement to 
service connection for rhinitis.  The Board construes this 
reference to rhinitis as a claim of entitlement to service 
connection for rhinitis and this matter is referred to the RO 
for its consideration.  


REMAND

The claims of entitlement to service connection for 
sinusitis, headaches, disability manifested by blood in the 
urine, bilateral ankle disability, and disability related to 
asbestos exposure have been denied on the basis that they are 
not well grounded.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___(2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the veteran's substantive appeal he indicated that when he 
appeared for his VA examinations in December 1998 the 
examiners did not have any of his medical records.  A review 
of the reports of December 1998 VA orthopedic and general 
examinations do not indicate that the examiners had reviewed 
any of the veteran's medical records in conjunction with the 
examinations.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated the veteran since his discharge 
from active service.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine if sinusitis currently exists 
and, if so, its etiology.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
examiner should offer an opinion as to 
whether or not the veteran currently has 
sinusitis.  If it is determined that the 
veteran currently has sinusitis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested sinusitis 
existed during the veteran's active 
service or is related thereto.  A 
complete rationale for all opinions 
provided should be offered.  

3.  The veteran should be afforded a VA 
neurology examination to determine if the 
veteran has headache disability and, if 
so, its etiology, as well as the nature 
and extent of the veteran's carpal tunnel 
syndrome of the right wrist.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether headache disability 
currently exists.  If it is determined 
that the veteran currently has a chronic 
headache disability, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that currently manifested chronic 
headache disability existed during the 
veteran's active service or is related to 
his active service.  The examiner is also 
requested to report all symptoms related 
to the veteran's service connected carpal 
tunnel syndrome of the right wrist.  A 
complete rationale for all opinions 
provided should be offered. 

4.  The veteran should be afforded a VA 
urology examination to determine if 
current disability manifested by blood in 
the urine exists and, if so, its 
etiology.  The claims file must be 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether the 
veteran currently has chronic disability 
manifested by blood in the urine and, if 
so, whether it is at least as likely as 
not that current chronic disability 
manifested by blood in the urine existed 
during the veteran's active service or is 
related thereto.  A complete rationale 
for all opinions offered should be 
provided.  

5.  The veteran should be afforded a VA 
pulmonary examination to determine if 
disability related to asbestos exposure 
currently exists and, if so, its 
etiology.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently has any disability that is 
related to asbestos exposure during his 
active service.  A complete rationale for 
all opinions provided should be offered.  

6.  The veteran should be afforded a VA 
orthopedic examination to determine if 
bilateral ankle disability exists and, if 
so, its etiology as well as the current 
nature and extent of the veteran's 
patellofemoral syndrome of the right and 
left knees.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected bilateral 
patellofemoral syndrome, including 
setting forth in degrees of excursion any 
limitation of motion of the affected 
joints.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veteran's 
service-connected bilateral 
patellofemoral syndrome could 
significantly limit the functional 
ability of the affected joints during 
flareups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected 
bilateral patellofemoral syndrome, the 
knees exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range motion, it 
should be so stated.  The examiner is 
requested to identify whether current 
chronic disability of either of the 
veteran's ankles exists, and if current 
chronic disability of either ankle is 
identified, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that current 
chronic ankle disability existed during 
the veteran's active service or is 
related thereto.  A complete rationale 
should be provided for any opinion 
offered.  

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his residuals of 
cholecystectomy.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  A complete 
rationale should be provided for any 
opinion offered

8.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal, with appropriate 
consideration of Fenderson v. West, 
12 Vet. App. 119, 126 (1999), concerning 
assignment of initial ratings, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where applicable.  

9.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



